Buchanan, J.
This is an action upon a contract of affreightment for damages done to cotton shipped by plaintiff on board of flatboats of defendants, to be carried from Grand Bayou to New Orleans ; said damage alleged to have been caused by the carelessness, recklessness, and want of skill of defendants and their servants.
The defence is, that the damage was occasioned by the unavoidable accidents of navigation, for which defendants are not responsible.
The jury found a verdict for plaintiff, and defendants appeal.
On the trial, defendants excepted to the introduction of the depositions of Phelps, a witness for plaintiff, examined under a commission directed to William . Payne, as special commissioner in another parish, and of Walmesly, examined under commission directed to Frederick Williams, as special commissioner in / *609another parish, on the ground that the signatures of said Payne and Williams, unaided, did not suffice to prove their authority to administer oaths.
The Act of 25th of March, 1828, $ 8, amending Article 425 of the Oode of Practice, provides, that commissions to take testimony in another parish, may be directed to any Judge or Justice of the Peace, or to any other person authorized by law to administer oaths. Under this law, if a commission be specially directed by name to a person in another parish, the authority of such special commissioner to administer oaths, wili be presumed. Baine v. Wilson, 18 La. 64.
The defendants also excepted to the introduction of the testimony of J. J. Taylor, a witness introduced by plaintiff to prove declarations of on eBonneau, a witness of defendant, conflicting with the statements made by said Bonneau, when examined under a commission in this cause. But it is unnecessary to pass upon this bill of exceptions, inasmuch as there is evidence enough to sustain the verdict of the jury without the testimony of Taylor.
The questions of fact presented by the issue, appear to have been correctly solved by the verdict.
Judgment affirmed, with costs.